Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 29, 2021. Applicant’s reply to the restriction/election requirement of November 1, 2021 has been entered. Claims 4, 6, 7, 9-16, 20, 22, 23, 25-33, 37, 38, 40-47 have been amended; and no claims have been canceled or newly added. Claims 1-47 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application No. 62/808,293, filed February 22, 2019 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, is acknowledged. Applicant’s elections of i) “anti-inflammatory” as the species of API, ii) “terpene” as the species of anti-aerating agent, and iii) “pharmaceutical composition” as the species of composition which contains the claimed amounts of matrix former, structure former and anti-aerating agent are all also acknowledged. The Examiner has determined that claims 1-16*** read on the elected subject matter. 
***Applicant elected “terpene” as the species of anti-aerating agent, not alternative species such as e.g. “limonene” or e.g. “orange flavor”. Hence, although claims 11-13 are being included among the examined subject matter at this time, as a courtesy, since e.g. limonene is a terpene and flavoring agents are often terpenes or include terpenes, any “terpene” disclosed in the prior art will satisfy the limitation and be interpreted as equivalent to any other “terpene”, since Applicant elected “terpene” rather than any specific terpene such as limonene.  
Accordingly, claims 17-47 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on November 29, 2021. Claims 1-16 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The phrase “that can minimize the aeration a pharmaceutical suspension” is in improper English grammatical form. 
2. The acronym “API” should first be introduced by a formal name or definition, and then the acronym can subsequently be employed. 
3. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. As the “anti-aerating agent” appears to be the critical, new, inventive element, Applicant is advised to at least provide a few specific examples of the anti-aerating agent, such as limonene or other terpene, which Applicant believes are new to the art to thus better inform the reader of the invention. Anti-aerating agents in general are not necessarily new. 
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 4 and ultimately claim 1, stipulates in a wherein clause that “the composition of the functionally-coated API comprises from 30-90% w/w API”, which renders the claim indefinite for the following reasons:
1. While claim 4 provides that the hydrophobic particles comprise “coated API”, neither claim 4 nor claim 1 says anything at all about a “functional coating” or about any specific functionality associated with the coating. Hence, there is insufficient antecedent basis for “functionally-coated API” in the claim. 
2. One of ordinary skill in the art cannot definitively ascertain what “composition” is necessarily “the composition of the functionally-coated API”. For example, is “the composition” the pharmaceutical suspension as a whole. Or rather is “the composition” limited to the coated API particles only. 
***For examination at this time, claim 6 is being interpreted to mean the coated API particles only comprise 30-90% w/w API. 
Claims 11 and 12 stipulate in a wherein clause that the so-called “anti-aerating agent” comprises a “liquid flavor”. One of ordinary skill in the art would not understand what this means. A “flavor” is an arbitrary and subjective mental perception, and is thus 
Claim 13 is indefinite for the following:
1. Claim 13 stipulates in a wherein clause that the so-called “anti-aerating agent” comprises “orange flavor”, “lemon flavor”, “lime flavor”, etc. Just like for claims 11 and 12, one of ordinary skill in the art would not understand what this means. A “flavor”, specifically e.g. a “lemon flavor” or a “lime flavor”, is an arbitrary and subjective mental perception, and is thus effectively nothing more than an abstraction. Stipulating that the composition comprises a “flavor” of any sort is like saying the composition comprises “liquid happiness” or “liquid pain”. Compositions can only contain concrete chemical compounds, not abstract mental perceptions. 
2. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of e.g. “lemon flavor”, or e.g. “lime flavor” or any one of the specific flavors enumerated. The mental perception of a “lemon flavor” is arbitrary and subjective, and thus one of ordinary skill in the art cannot definitively ascertain what chemical compounds fall within the purview of “lemon flavor”. For example, a compound that may be perceived as a “lemon flavor” by one person may not be perceived as any flavor at all by another (e.g. may be perceived rather as merely “acidic” or bitter). A compound that may be perceived as a “lemon flavor” by one person may be perceived as e.g. a 
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of U.S. Patent No. 11,077,067. 
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising i) providing a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, a terpene (i.e. “an anti-aerating agent”), xanthan gum (i.e. “a viscosity modifier), and a solvent, ii) mixing a plurality of hydrophobic particles and the “matrix solution/suspension” to form a pharmaceutical suspension via e.g. in-line mixing, and iii) dosing the pharmaceutical suspension into blister packs; wherein the hydrophobic particles comprise coated anti-inflammatory 
Claims 16-26 of U.S. Patent No. 11,077,067 disclose a method of making a pharmaceutical composition comprising i) “forming” a pharmaceutical suspension comprising coated API particles and a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, an “anti-aerating agent”, a “viscosity modifier, and a solvent; and ii) dosing the pharmaceutical suspension into a mold; wherein the “matrix former”, “structure former”, and “anti-aerating agent” are present in the amounts of 1-5 wt%, 0.5-4 wt% and 0.1-1 wt%, respectively, and wherein the API can be e.g. ibuprofen (i.e. an anti-inflammatory agent), the “anti-aerating agent” can be e.g. terpene such as limonene, and the “viscosity modifier” can be xanthan gum.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,077,067 discloses that by “forming” the pharmaceutical suspension is meant e.g. in-line mixing of the matrix solution/suspension with ibuprofen, and that blister packs can be a mold.
II. Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,166,919. 
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising i) providing a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, a terpene (i.e. “an anti-aerating agent”), xanthan gum (i.e. “a viscosity modifier), and a solvent, ii) mixing a plurality of hydrophobic particles and the “matrix solution/suspension” to form a pharmaceutical suspension via e.g. in-line mixing, and iii) dosing the pharmaceutical suspension into 
Claims 1-49 of U.S. Patent No. 11,166,919 disclose a method of making a pharmaceutical composition comprising i) “forming” a pharmaceutical suspension comprising coated ibuprofen particles and a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, an “anti-aerating agent”, a “viscosity modifier, and a solvent via in-line mixing at 15-20 C; and ii) dosing the pharmaceutical suspension into a mold; wherein the “matrix former” and “structure former” are present in the amounts of 3-10 wt%, 3-10 wt%, respectively, and the “anti-aerating agent” can be e.g. terpene such as limonene, and the “viscosity modifier” can be xanthan gum.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,166,919 discloses that the amount of “anti-aerating agent” can be e.g. 0.1-2 wt%, and that blister packs can be a mold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Patent Application Pub. No. 2003/0195179), in view of Fredrickson et al. (U.S. Patent Application Pub. No. 2004/0170686) and Hollstein et al. (U.S. Patent Application Pub. No. 2003/0185096).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising i) providing a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, a terpene (i.e. “an anti-aerating agent”), xanthan gum (i.e. “a viscosity modifier), and a solvent, ii) mixing a plurality of hydrophobic particles and the “matrix solution/suspension” to form a pharmaceutical suspension via e.g. in-line mixing, and iii) dosing the pharmaceutical suspension into blister packs; wherein the hydrophobic particles comprise coated anti-inflammatory active ingredient (API), and wherein the “matrix former”, “structure former”, and terpene are present in the amounts of 2-5 wt%, 1-5 wt% and 0.1-1.5 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active pharmaceutical particles; polyvinylpyrrolidone (i.e. a “matrix former”); a water-soluble anionic polysaccharide, which can be e.g. xanthan gum (i.e. a “viscosity modifier”); simple syrup (i.e. well understood in the art to be half sugar and half water; i.e. the sugar being a “structure former” or “bulking agent”); bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes, i.e. “anti-aerating agent”, see below for further details), and water (i.e. a solvent); wherein the active pharmaceutical particles can comprise e.g. a steroidal anti-inflammatory agent, and wherein the polyvinylpyrrolidone (i.e. “matrix former”) and the sugar (i.e. “structure former”) can be present in the amounts of 0.1-5 
Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. xanthan gum, sugars, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses can be dispensed over time (abstract; paragraphs 0002, 0024-0026, 0029, 0049, 0080, 0084, -0086, 0089, 0092). 
Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters (abstract; paragraphs 0002, 0005-0007, 0027, 0032, 0035, 0039).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawa does not explicitly disclose that the active particles comprise a hydrophobic coating, and that the pharmaceutical suspension is dosed into blister packs. These deficiencies are cured by the teachings of Fredrickson et al. and Hollstein et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawa, Fredrickson et al., and Hollstein et al., outlined supra, to devise Applicant’s presently claimed method. 
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active steroid anti-inflammatory particles; polyvinylpyrrolidone (i.e. a “matrix former”), sugar (i.e. a “structure former” or “bulking agent”), xanthan gum (i.e. a “viscosity modifier”), bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes), and water (i.e. a solvent); wherein the pharmaceutical suspension is made by mixing the polyvinylpyrrolidone, sugar, xanthan gum, and water to form a solution, and then mixing the active particles and bitter tincture with the solution to form the homogeneous pharmaceutical suspension. Since Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. sugars, xanthan gum, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses of homogenous suspension can be dispensed over time; and since Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters while 
Sawa’s flavoring agent “bitter tincture” would be understood by one of ordinary skill in the art to comprise bitter orange essential oil extract in ethanol. Bitter orange essential oil contains 7 primary terpenes. Limonene, one of these primary terpenes, accounts for about 95% of the weight of the bitter oil essential oil (see Deterre et al. J Essential Oil Res. 2014; 26(4): 254-262). A bitter orange tincture contains e.g. about 66% ethanol (see Anonymous. JML [online]; 2014; downloaded from <URL https:jmloveridge.com/wp-content/uploads/2018/06/Orange-Tincture-Version-06.pdf>). Sawa, in example 8, provides that an oral suspension contains 2 mL of bitter tincture per 100 mL of suspension. From Deterre et al. and Anonymous, one of ordinary skill in the art would understand the bitter tincture to comprise about 34% bitter orange oil extract and about 66% ethanol. As noted, supra, the bitter orange extract is primarily (i.e. about 95%) limonene, together with other terpenes. So, one of ordinary skill in the art would understand that about 34% of the 2 mL of bitter tincture is terpene compounds, primarily limonene. Therefore, the Sawa oral suspension in example 8 can be said to contain about 0.7 wt% terpenes, which is squarely within the 0.1-1.5 wt% range claimed.
supra, one of ordinary skill in the art would generally understand “simple syrup” to be composed of sugar (i.e. sucrose) and water, and in particular one part sugar to one part water (e.g. 1 cup of sugar to one cup of water). In Sawa’s example 8, there is 8 mL of “simple sugar”, so one of ordinary skill in the art would understand this to mean 4 mL sucrose to 4 mL water. The density of sucrose is 1.1 g/mL, and thus the oral suspension contains 4.4 g sucrose per 100 mL of oral suspension, or 4.4 wt% sugar. Applicant essentially defines the requisite “structure former” element in the claims as being sugar, and this element is present in the amount of e.g. 1-5 wt%. Hence, Sawa’s suigar content of 4.4 wt% in the oral suspension of example 8 satisfies this limitation. 
Hollstein et al. do not explicitly disclose that the mixing occurs at a temperature of 15-20 degrees Celsius. Indeed, Hollstein et al. are completely silent on any requisite temperature, and thus one of ordinary skill in the art would understand that the mixing and dispensing process occurs at normal “room temperature”, which of course is about 15-20 degrees Celsius. 
Fredrickson et al. disclose that the microencapsulation of active (e.g. linezolid) is based on the method discloses in WO 01/52848, which is incorporated by reference (see Example 1). WO 01/52848 discloses coating linezolid crystal particles with coating materials, wherein the coating materials represent 30-60 wt% based on the total weight of the coated particle. Hence, the active represents about 40-70 wt% of the total weight of the coated particle, well within the 30-90 wt% claimed. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DAVID BROWE/Primary Examiner, Art Unit 1617